DETAILED ACTION
	This Office action is responsive to communication received 06/10/2021 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10300351; 10052530; and 10391369, and which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference United States Application Numbers 16/352,537 and 17/006,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandon Duncan (Reg. No. 64,141), for James DeRouin (Reg. No. 71,450), on July 21, 2021.
This application has been amended as follows: 
The following changes have been made in the claims to eliminate any remaining instances of indefiniteness under 35 USC §112(b).  See the Examiner-Initiated Interview Summary, attached to this Office action. 
/
/
IN THE CLAIMS:

	Claim 1 – line 3, after “heel”, the term --portion-- has been INSERTED;
	Claim 1 – line 8, before “center”, the term --USGA-- has been INSERTED;
	Claim 1 – line 9, before “center”, the term --USGA-- has been INSERTED;
	Claim 1 – line 10, before “center”, the term --USGA-- has been INSERTED;
	Claim 1 – line 11, before “center”, the term --USGA-- has been INSERTED;
	Claim 1 – line 20, after “300”, the term --mm-- has been INSERTED;
	Claim 3 – line 2, “the” (first occurrence) has been CHANGED to --an--;
	Claim 4 – line 2, “the” (first occurrence) has been CHANGED to --an--;
Claim 5 – line 2, “the” (first occurrence) has been CHANGED to --an-- and “the” (second occurrence) has been CHANGED to --a--. 
Claim 6 – line 2, “the” (second occurrence) has been CHANGED to --a--;
Claim 8 – line 2, after “toe”, the term --portion-- has been INSERTED and after “heel”, the term --portion-- has been INSERTED; 
Claim 9 – line 3, after “heel”, the term --portion-- has been INSERTED;
	Claim 9 – line 8, before “center”, the term --USGA-- has been INSERTED;
	Claim 9 – line 9, before “center”, the term --USGA-- has been INSERTED;
	Claim 9 – line 10, before “center”, the term --USGA-- has been INSERTED;
	Claim 9 – line 12, before “center”, the term --USGA-- has been INSERTED;
	Claim 9 – line 13, before “center”, the term --USGA-- has been INSERTED;
	Claim 9 – line 15, “striking” has been DELETED;
	Claim 9 – line 26, after “300”, the term --mm-- has been INSERTED;
	Claim 11 – line 2, “the” (second occurrence) has been CHANGED to --a--;
Claim 14 – line 2, after “toe”, the term --portion-- has been INSERTED and after “heel”, the term --portion-- has been INSERTED; 
x)-- has been INSERTED;
Claim 16 – line 2, before “center”, the term --USGA-- has been INSERTED; 
Claim 20 – line 2, after “to”, the term --the-- has been INSERTED and after “gravity”, the expression --(CGx)-- has been INSERTED and the term “location” has been CHANGED to read 
--locations--;
Claim 21 – line 2, after “to”, the term --the-- has been INSERTED and after “gravity”, the expression --(CGx)-- has been INSERTED and the term “location” has been CHANGED to read 
--locations--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-18, 20 and 21 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 06/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711